Title: To James Madison from William Jarvis, 13 October 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 13th. October 1803.
					
					 My original Letters of which the accompanying are duplicates with the extracts mentioned therein, went by the Brig Essex, Captn. Webster, via Newbury Port; who sailed in Company with the Ship Eliza, Captn. Patch for the same place.  They sailed the afternoon of the 10th. with a strong North Easterly Wind and I have no doubt they will not be in danger from the Moor for reasons before assigned; The Extract from the Dutch Consul at Tangier (see No. 6) is the only information I have since received, worth troubling you with.  Affairs continue quiet here.  I have the Honor to be, Sir, Your most obedient humble Servant,
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
